The hearing was held upon the aforesaid petition, wherein Attorney José E. Martinez Quintero prays for the enlargement of his client, José Benito, under the writ of habeas corpus, on the ground that the document which served as authority for his confinement in the jail of this city to serve the term imposed upon him by the municipal court of Utuado does not contain the requirements of a warrant of commitment, and on the ground of other illegalities committed in the judgment, and the violation of section'396 of the Penal Code and section 322 of the Code of Criminal Procedure now in force.
*458With respect to the first ground upon which the application is based, the document which served as authority for the confinement of the petitioner, José Benito, conforms to ths requirements of articles 327 and 329 of the Law of Criminal Procedure, and with respect to the other grounds alleged as a basis for the application, the documents attached to the record do not contain sufficient information to enable the court to determine whether the punishment imposed was legal or illegal. Neither has the proper time arrived for a decision upon the illegality of the subsidiary imprisonment, since the petitioner has not yet commenced to serve the same.
The prayer for enlargement made by José E. Martinez Quintero on behalf of José Benito is hereby denied, and the prisoner is ordered to be again conducted to the district jail of this city, where he is serving his term of imprisonment, in the custody of the warden of the said penal institution, with costs against the petitioner.

Denied.

Chief Justice Quiñones and Justices Hernández, Higueras, MacLeary and Wolf concurred.